DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 8-31-2021, overcomes the examiner’s rejection.  He allows claims 1, 3-5, 8-12, 15 and 17 and cancels claims 2, 6-7, 13-14, 16 and 18-19.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.
2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a resource allocation method to be executed in a first road side unit (RSU) that comprises receiving a resource scheduling request by the first road side unit (RSU), sent from a first vehicle-to-everything (V2X) communication group, which comprises vehicles in a same driving direction; 
> The ability for allocating communication resources for the first V2X communication group; 
> The ability for in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; 
> The ability for in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and 
> The ability for allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; 
> The ability for in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion; 
> The ability for according to the driving direction of the first V2X communication group, sending resource occupancy information of the first V2X communication group from the first RSU to the second RSU, which is in the driving direction and adjacent to the first RSU, to make the second RSU remove occupied resource and reallocate communication resource for the first V2X communication group or a second V2X communication group, when the first V2X2/9Appl. No. 16/070,512 Response to Office Action dated July 06, 2021Attorney Docket No.: US74266communication group drives into a coverage area of the second RSU and has a resource conflict with the second V2X communication group.

5.  Note that prior art Brahmi and Lapiotis, which was/were applied in the Non-Final/FINAL/AF Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 9102320  Predictive aftertreatment scheduling for a vehicle
US 9440605  Configurable rental vehicle
US 9300423  Device for synchronizing a time base for V2V communictation
US 10403140  Propagation of alerts regarding traffic events

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414